United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3484
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Tommie Thompson,                          *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: May 9, 2000

                                    Filed: May 18, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

      Tommie Thompson appeals his drug-related convictions. On appeal, Thompson
contends the evidence is insufficient to support his convictions. We disagree. Contrary
to Thompson's view, the record contains substantial evidence on which the jury
reasonably could have found Thompson guilty of the charges. We believe a discussion
of Thompson's fact-specific arguments would serve no useful purpose. We thus affirm
Thompson's convictions without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-